Citation Nr: 1745177	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-05 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right ankle disability. 

2.  Entitlement to an increased initial rating for headaches, evaluated as noncompensable from April 20, 2009, and 50 percent from January 25, 2012.

3.  Entitlement to service connection for status post knee surgery, to include as secondary to a right ankle disability. 

4.  Entitlement to service connection for post-traumatic tremors, to include as secondary to service-connected head trauma, status post physical assault with associated loss of consciousness and amnesia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).


FINDINGS OF FACT

1.  In February 2017, prior to the issuance of a decision in the appeal, the Veteran withdrew his appellate claims of service connection for a right ankle disability and a right knee disability, and entitlement to an increased initial rating for headaches. 

2.  The Veteran's post-traumatic tremors are secondary to his service-connected head trauma.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met regarding his appellate claim of service connection for a right ankle disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran have been met regarding his appellate claim for an increased initial rating for headaches.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal by the Veteran have been met regarding his appellate claim of service connection for a right knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).

4.  The criteria for service connection for post-traumatic tremors, to include as secondary to service-connected head trauma, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In February 2017, the Veteran withdrew his appeal in connection with claims of service connection for right ankle and right knee disabilities, as well as for entitlement to an increased initial rating for headaches.  See February 2017 Correspondence.  Accordingly, the Board does not have jurisdiction to review these appellate claims, and they are dismissed.



II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303.

The Veteran contends that his post-traumatic tremors are caused by his service-connected head trauma.  The Board agrees.  The Veteran provided a medical treatment record that details his current condition, which consists of head and left hand tremors.  The Veteran's physician opined that these post-traumatic tremors of the left hand a head are likely due to his previous brain injury.  See May 2016 Medical Treatment Record at 4.  The Board finds this opinion highly probative, as it reflects a review of the Veteran's claims file, and bases its conclusions on medical principles.  Accordingly, the Board finds that entitlement to service connection for post-traumatic tremors, to include as secondary to service-connected head trauma, is warranted. 



ORDER

The appeal regarding the claim of service connection a right ankle disability is dismissed.

The appeal regarding the claim of entitlement to an increased initial rating for headaches is dismissed.

The appeal regarding the claim of service connection for a right knee disability is dismissed.

Service connection for post-traumatic tremors, to include as secondary to service-connected head trauma is, granted. 





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


